                Case 3:20-cr-00010-RS Document 18 Filed 08/03/20 Page 1 of 3




 1   JEFF WOZNIAK (SBN 256738)
     Law Offices of Jeff Wozniak
 2   NATHAN PETERSON (SBN 288968)
     Law Offices of Nathan Peterson
 3   1663 Mission Street, Suite 200
     San Francisco, CA 94103
 4   t. (415) 864-5600
     f. (415) 865-0376
 5   jeff@jeffwozniaklaw.com
     nathan@stuarthanlonlaw.com
 6
     Attorneys for CAROLYN POWELL
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                      CASE NO. CR 20-010 RS
     UNITED STATES OF AMERICA,
10                  Plaintiff,                          STIPULATION & ORDER
                                                        CONTINUING STATUS CONFERENCE
11   vs.
12   CAROLYN POWELL,
         a/k/a Carolyn Sharane Powell,
13
                    Defendant.
14
            The above-entitled matter is currently scheduled for Status Conference on August 4, 2020
15   at 2:30 p.m. In light of the reasons articulated in General Orders 72-5 and 73 regarding the
16   COVID-19 pandemic, and because, as a result of the pandemic, defense counsel is still in the

17   process of providing the government documents relevant to plea negotiations, counsel for the

     defendant and the government stipulate and agree to continue the Status Conference to
18
     September 15, 2020 at 2:30 p.m.
19
            It is further stipulated by and between counsel for the government and counsel for the
20
     defendant that time be excluded under the Speedy Trial Act from August 4, 2020 through
21
     September 15, 2020. The parties stipulate and agree that time be excluded under the Speedy
22   Trial Act so that the parties can comply with the mandates of General Orders 72-5 and 73, and so

23   that defense counsel can have additional time to provide documents relevant to plea negotiations

24   to the government. Further, the parties stipulate and agree that in light of the public health



     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 1
                Case 3:20-cr-00010-RS Document 18 Filed 08/03/20 Page 2 of 3




 1
     concerns outlined in General Orders 72-5 and 73, the ends of justice served by excluding time
 2   through September 15, 2020 from computation under the Speedy Trial Act outweigh the best
 3   interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4          IT IS SO STIPULATED.

 5
     DATED: August 3, 2020                                          /s/                ___
                                                           JEFF WOZNIAK
 6                                                         NATHAN PETERSON
                                                           Counsel for Defendant Carolyn Powell
 7
     DATED: August 3, 2020                                          /s/                  ___
 8                                                         ANDREW J. BRIGGS
                                                           Special Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 2
                Case 3:20-cr-00010-RS Document 18 Filed 08/03/20 Page 3 of 3




 1
                                                  ORDER
 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown,
 3   the Court continues the Status Conference currently scheduled for August 4, 2020 at 2:30 p.m. to

 4   September 15, 2020 at 2:30 p.m.

            Furthermore, based upon the facts set forth in the stipulation of the parties and for good
 5
     cause shown, the Court finds that failing to exclude the time from August 4, 2020 through
 6
     September 15, 2020 would unreasonably deny defense counsel and the defendant the reasonable
 7
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
 8
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that, in light of the public health concerns
 9   outlined in General Orders 72-5 and 73, the ends of justice served by excluding the time from

10   August 4, 2020 to September 15, 2020, from computation under the Speedy Trial Act outweigh

11   the best interests of the public and the defendant in a speedy trial. Therefore, and with the

     consent of the parties, IT IS HEREBY ORDERED that the time from August 4, 2020 through
12
     September 15, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §
13
     3161(h)(7)(A), (B)(iv).
14
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16
             August 3, 2020
     DATED: ___________________                                   ___________________________
17                                                                HON. RICHARD SEEBORG
                                                                  United States District Judge
18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 3
